Filed 6/25/20
                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       FIRST APPELLATE DISTRICT

                               DIVISION TWO


THE PEOPLE,
  Plaintiff and Respondent,
                                            A157494
v.
FRITZ PAIGE,                                (Alameda County Super.
   Defendant and Appellant.                  Ct. No. 162904)


       Penal Code section 1170.95, which became effective in January 2019,
was adopted by the Legislature as part of the changes in the application of
the felony murder and natural and probable consequences theories of murder
liability contained in Senate Bill No. 1437. It entitles certain defendants to
petition the superior court for resentencing. Defendant Fritz Paige filed such
a petition, which the trial court denied. The court based its denial on the fact
that Paige, although he was charged with felony murder, was convicted of
voluntary manslaughter via a plea agreement. Paige argues, based on
principles of statutory interpretation and his equal protection rights under
the federal and California constitutions, that the court erred. We follow the
other appellate courts regarding these issues and affirm.




                                       1
                               BACKGROUND
      In 2010, the Alameda County District Attorney charged Paige with
murder. The prosecution contended that Paige, although not the actual
killer, aided and abetted an armed robbery in Oakland, California during
which a man was shot and killed.1
      The record, which largely consists of Paige’s own statements to police,
indicates that in December 2005, Paige suggested to a person he referred to
as his “partner,” a long-time friend who needed money, that some day they
should rob the attendees of a local dice game in which Paige regularly played
and thousands of dollars were being wagered. The partner called Paige on
the morning of the incident and complained about his need for money. Paige
told him to find two “youngsters” to act as accomplices, obtain a couple of
handguns, and conduct an armed robbery of the game’s attendees, who would
include Paige, that evening at an Oakland park. Paige told him the
attendees would be unarmed and have about $10,000 with them, and that his
partner should not shoot anyone.
      At about 6:15 p.m. that evening, Paige’s partner and two accomplices
arrived at the dice game armed with two handguns and a rifle and
announced their hold-up. Paige was attending the game. Another man
turned a flashlight on Paige’s partner, who shot the man, resulting in his
death. Paige ran from the scene. Subsequently, he met with his partner and
received a share of the stolen money.
      After being held to answer on the murder charge, Paige entered into a
negotiated disposition of his case in 2010, which led to his conviction for

      1 Although the information charging Paige is not in the record, the
parties do not dispute these matters.

                                        2
voluntary manslaughter and other charges and a 20-year prison sentence.
This sentence consisted of an 11-year term for manslaughter, a one-year term
for an arming enhancement allegation, and two consecutive four-year terms
for other charges unrelated to the incident.2 The court ordered that he
receive certain custody and conduct credits, and imposed various fine and
fees.
        In January 2019, Paige filed what he titled a petition for writ of habeas
corpus based on Penal Code section 1170.95,3 which became effective on
January 1, 2019. (Stats. 2018, ch. 1015, § 4.) Paige requested that his
manslaughter conviction be vacated and that he be resentenced under
section 1170.95. He contended that the information filed against him
enabled the prosecution to try him under a theory of felony murder, that he
accepted a plea offer in lieu of a trial, and that he could not now be convicted
of murder under the recent changes to the Penal Code contained in Senate
Bill No. 1437, of which section 1170.95 was a part.
        The court appointed Paige counsel and directed the district attorney’s
office to file a response. The district attorney’s office subsequently argued
that: (1) based on documents it submitted, including Paige’s statements to
police, Paige could still be convicted of murder under the new laws as a major
participant who acted with reckless disregard for human life, and (2) Paige
was ineligible for relief because section 1170.95 applies only to defendants
convicted of murder, and Paige was convicted of voluntary manslaughter.
        Paige filed further briefs. Among other things, he argued that
section 1170.95 applied to defendants who, like him, were charged with

        2Paige waived objection to the consecutive terms violating the one-
third of the midterm limit on such sentences.
        3   All statutory references are to the Penal Code unless stated.

                                          3
murder but were convicted of voluntary manslaughter under a plea
agreement.
      The trial court heard arguments at a hearing in which it also
considered two petitions by other persons that raised the same issue—
whether a defendant charged with murder but convicted of voluntary
manslaughter pursuant to a plea agreement could petition for resentencing
under section 1170.95. After hearing argument, the court ruled that such
defendants could not petition under section 1170.95 and, thus, that Paige had
not made a prima facie case that he was eligible for relief. The court did not
decide whether, as the prosecution also argued, Paige had been a major
participant in the robbery who acted with reckless indifference to human life
and thus could be convicted of first degree murder under present law, which
would have also rendered him ineligible for relief under section 1170.95.
      Paige filed a timely notice of appeal.
                                 DISCUSSION
                                        I.
       The Superior Court Correctly Interpreted Section 1170.95.
      A. Legal Standards
      Where a question of statutory interpretation based on undisputed facts
is presented, we conduct an independent review of the statute in question.
(People v. Tran (2015) 61 Cal. 4th 1160, 1166.) “In doing so, ‘ “our
fundamental task is ‘to ascertain the intent of the lawmakers so as to
effectuate the purpose of the statute.’ ” ’ ” (Ibid.) “We begin by examining the
words of the statute, affording them ‘their ordinary and usual meaning and
viewing them in their statutory context’ [citation], for ‘ “if the statutory
language is not ambiguous, then . . . the plain meaning of the language
governs.” ’ ” (People v. Colbert (2019) 6 Cal. 5th 596, 603.) “We . . . must, if


                                         4
possible without doing violence to the language and spirit of the law,
interpret it so as to harmonize and give effect to all its provisions.” (People v.
Garcia (1999) 21 Cal. 4th 1, 14.)
      We turn to extrinsic aids to assist in our interpretation “when the
statute’s language is ambiguous or susceptible of more than one reasonable
interpretation.” (Murphy v. Kenneth Cole Productions, Inc. (2007) 40 Cal. 4th
1094, 1103.) Extrinsic interpretative aids include the ostensible objects to be
achieved and the legislative history. (People v. Gutierrez (2014) 58 Cal. 4th
1354, 1369.) “ ‘ “Ultimately we choose the construction that comports most
closely with the apparent intent of the lawmakers, with a view to promoting
rather than defeating the general purpose of the statute.” ’ ” (Ibid.)
      B. Analysis
      The relevant part of section 1170.95 provides:
      “(a) A person convicted of felony murder or murder under a natural and
probable consequences theory may file a petition with the court that sentenced
the petitioner to have the petitioner’s murder conviction vacated and to be
resentenced on any remaining counts when all of the following conditions
apply:
      “(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine.
      “(2) The petitioner was convicted of first degree or second degree
murder following a trial or accepted a plea offer in lieu of a trial at which the
petitioner could be convicted for first degree or second degree murder.
      “(3) The petitioner could not be convicted of first or second degree
murder because of changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a), italics added.) The part of subdivision (a) that


                                        5
we have italicized limits relief under the statute to “person[s] convicted of
felony murder or murder under a natural and probable consequences theory,”
and the nature of the relief afforded is the right to petition “to have the
petitioner’s murder conviction vacated.” (Italics added.)
      The People assert, and our research confirms, that our appellate courts
have repeatedly rejected the argument Paige makes here regarding his
voluntary manslaughter conviction. As the Fourth Appellate District
observed earlier this year in People v. Turner (2020) 45 Cal. App. 5th 428
(Turner), courts, “[r]elying on the clear language of [section 1170.95], . . . have
concluded that section 1170.95 is unambiguous and does not provide relief
to persons convicted of manslaughter. (People v. Cervantes (2020)
44 Cal. App. 5th 884, 887 [Second District] (Cervantes) [‘The plain language of
the statute is explicit; its scope is limited to murder convictions.’]; accord,
People v. Flores (2020) 44 Cal. App. 5th 985, 993 [Fourth District] [Flores].)
For similar reasons, other courts have rejected claims that the statute
extends relief to those convicted of attempted murder. ([People v.] Lopez
[2019] 38 Cal.App.5th [1087,] 1104 [Second District], rev. granted[, People v.
Lopez (Nov. 13, 2019) 2019 Cal. LEXIS 8414]; [People v.] Munoz [2019]
39 Cal.App.5th [738,] 754, rev. granted[, People v. Munoz (Jan. 2, 2019) 2019
Cal. LEXIS 108]; People v. Medrano (2019) 42 Cal. App. 5th 1001, 1015-1016
[Second District]; People v. Larios (2019) 42 Cal. App. 5th 956, 970 [Fifth
District].) These decisions reason that the statutory scheme unequivocally
applies only to murder convictions. (E.g., Cervantes, supra, 44 Cal.App.5th at
p. 887; Munoz, at p. 754.)” (Turner, at pp. 435-436; accord, People v. Sanchez
(2020) 48 Cal. App. 5th 914 [Fourth District] (Sanchez) [section 1170.95 does
not apply to defendants convicted of voluntary manslaughter and rejecting
related equal protection challenge].) Paige has cited no case, nor have we


                                         6
found any, that has extended section 1170.95, subdivision (a) to provide relief
for a manslaughter conviction.
      As did Turner, Paige focuses on language in subdivision (a)(2) of
section 1170.95, which states as one of the conditions that must be met to
qualify for petition relief that a petitioner must declare that he or she “was
convicted of first degree or second degree murder following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder.” (See Turner, supra, 45 Cal.App.5th at
p. 436, italics added.) Paige contends this subdivision does not expressly
require a defendant to have accepted a plea agreement for murder.
      Read in isolation, section 1170.95, subdivision (a)(2) could be
misinterpreted to be as expansive as Paige argues it is. But read in the
context of the statute as a whole, considering both its structure and its
language, subdivision (a)(2) cannot reasonably be understood to encompass
persons who accept a plea offer in lieu of trial for a crime other than murder.
The first paragraph of section 1170.95, subdivision (a) sets forth the basic
“who” and “what” of the statute—who may seek relief and what they may
seek. The “who” is “[a] person convicted of felony murder or murder under a
natural and probable consequences theory” and the “what” is the opportunity
to “file a petition with the court . . . to have the petitioner’s murder conviction
vacated.” (Italics added.) The provision on which Paige relies,
section 1170.95, subdivision (a)(2), is one of three conditions—all of which
must also apply before the person convicted of felony murder or natural and
probable consequences murder may seek relief under section 1170.95. Given
the structure of the statute and the language in the first paragraph of
section 1170.95, subdivision (a), the reference to a person who “accepted a
plea offer” in subdivision (a)(2) must necessarily mean a person who accepted


                                         7
a plea to, and was convicted of, first or second degree murder in lieu of a trial
at which he could have been convicted of either of those charges.4 Also
relevant are section 1170.95, subdivision (d)(1), which refers to the court
determining “whether to vacate the murder conviction,” and section 1170.95,
subdivision (d)(2), which allows the parties to stipulate “that the petitioner is
eligible to have his or her murder conviction vacated.” These provisions also
expressly limit their application to murder convictions, and neither they nor
any other part of the statute address granting relief from a conviction of any
crime other than murder. In short, we agree with Turner and other cases
that have concluded “the petitioning prerequisites and available relief
indicate that the Legislature intended to limit relief to those convicted of
murder under a theory of felony murder or natural-and-probable-
consequences murder” and “section 1170.95 is unambiguous and does not
provide relief to persons convicted of manslaughter.” (Turner, supra,
45 Cal.App.5th at p. 435.)
      Even having concluded the statutory language is unambiguous, we may
nonetheless consult legislative history to “ ‘determine whether the literal
meaning of a statute comports with its purpose.’ ” (Turner, 45 Cal.App.5th at
p. 436, quoting California School Employees Assn. v. Governing Board (1994)
8 Cal. 4th 333, 340.) That said, we reject Paige’s argument based on a snippet
of language from the uncodified section of Senate Bill No. 1437 stating the
purpose of the bill is to more equitably sentence offenders “in accordance with
their involvement in homicides” (Stats. 2018, ch. 1015, § 1, subd. (b), italics
added), that the statute extends beyond murder. Paige again focuses on one

      4  Thus, for example, a defendant charged with first degree murder
might accept a plea to second degree murder, or a defendant charged with
first degree murder with special circumstances might accept a plea to first
degree murder without such circumstances.

                                        8
part of a larger document, here a set of legislative findings, without regard to
its other provisions. But in the same uncodified section of the bill that sets
forth its general purposes of fairly addressing culpability and reducing prison
overcrowding caused by inequitable sentences, the Legislature also made the
following findings. “It is necessary to amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to murder, to
ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Id.,
subd. (f), italics added.) “Except as stated in subdivision (e) of Section 189 of
the Penal Code, a conviction for murder requires that a person act with
malice aforethought. A person’s culpability for murder must be premised
upon that person’s own actions and subjective mens rea.” (Id., subd. (g),
italics added.)
      Beyond these legislative findings, which further undermine Paige’s
argument, the Turner court examined the full history of section 1170.95 and
described it in an opinion that makes plain the Legislature’s focus on
reforming liability for murder and not for any other crime. After discussing
at length the year-long history of the Legislature’s attempt to reform the law
“ ‘to limit convictions and subsequent sentencing in both felony murder cases
and aider and abettor matters prosecuted under [the] “natural and probable
consequences” doctrine,’ ” to mitigate “the harsh sentences for persons
convicted of first- and second-degree murder” and to recognize the “less
culpable mental states for liability based on felony murder and natural-and-
probable-consequences murder” (Turner, supra, 45 Cal.App.5th at pp. 436-
438), the court drew “a few broad points from this detailed history. First, the
Legislature understood the distinction between murder and manslaughter


                                        9
and focused its efforts on revising accomplice liability under a felony murder
or natural and probable consequences theory. Second, nearly every
committee report and analyses made note of the life sentences imposed for
defendants convicted of first- or second-degree murder. One report based cost
estimates on the number of inmates serving terms for first- or second-degree
murder. Finally, the petitioning procedure was restricted by amendment to
apply to persons convicted of felony murder or murder under a natural and
probable consequences theory. Viewed together, the legislative history
confirms that a defendant who faces murder liability under the natural and
probable consequences doctrine, but pleads guilty to manslaughter in lieu of
trial, is not eligible for resentencing under section 1170.95.” (Id. at p. 438.)
      Finally, Paige argues that allowing those who have been convicted of
murder to obtain relief under section 1170.95 while denying the same relief
to those who pleaded guilty to voluntary manslaughter in lieu of trial on
felony murder charges “would be absurd and could not have been the
Legislature’s intent.” (See Turner, supra, 45 Cal.App.4th at p. 438.) We
disagree. Again, the Turner court rejected a similar argument:
      “ ‘Courts may, of course, disregard even plain language which leads to
absurd results or contravenes clear evidence of a contrary legislative intent.’
(Ornelas v. Randolph (1993) 4 Cal. 4th 1095, 1105.) But our interpretation
does neither. The uncodified legislative declarations and findings in Senate
Bill [No.] 1437 make repeated references to ‘murder,’ underscoring the need
to amend the natural and probable consequences doctrine ‘as it relates to
murder,’ but include no references to manslaughter. The petitioning
prerequisites and available relief all presuppose a murder conviction. And
the legislative history underscores that the Legislature did not intend to




                                        10
extend relief to persons like Turner, who were convicted of manslaughter by
plea.
        “Nor does our construction produce absurdity by undermining the
Legislature’s goal to calibrate punishment to culpability. The punishment for
manslaughter is already less than that imposed for first- or second-degree
murder, and the determinate sentencing ranges of 3, 6, or 11 years for
voluntary manslaughter and 2, 3 or 4 years for involuntary manslaughter
permit a sentencing judge to make punishment commensurate with a
defendant's culpability based on aggravating and mitigating factors. (Pen.
Code, § 193, subds. (a)-(b); see Munoz, supra, 39 Cal.App.5th at pp. 757-758,
rev. granted.) Providing relief solely to defendants convicted of murder under
a felony-murder or natural and probable consequences theory does not
conflict with the Legislature’s stated objective to make ‘statutory changes to
more equitably sentence offenders in accordance with their involvement in
homicides.’ (Stats. 2018, ch. 1015, § 1, subd. (b).)” (Turner, supra,
45 Cal.App.5th at pp. 438-439; see also Flores, supra, 44 Cal.App.5th at
p. 993 [although manslaughter is a lesser included offense of murder, it is
“ ‘clearly a separate offense,’ ” and section 1170.95 “limits relief only to
qualifying persons who were convicted or murder”].)
        In short, we agree with our colleagues in the Second, Fourth and Fifth
Districts holding that defendants charged with felony murder but convicted
of voluntary manslaughter pursuant to a plea agreement are not eligible for
relief under section 1170.95. Paige’s argument to the contrary is without
merit.




                                        11
                                       II.
          Paige’s Equal Protection Argument Is Without Merit.
      Paige also argues that an interpretation of section 1170.95 that affords
relief to defendants convicted of felony murder but not voluntary
manslaughter, when both groups of defendants “are subject to prosecution
under the felony murder rule merely because they were minor participants in
a robbery, who acted without reckless indifference to human life, and a
codefendant shot and killed someone,” violates the equal protection
provisions of the federal and California constitutions because it treats
differently persons similarly situated without a rational basis for doing so. In
Cervantes, in an opinion authored by Justice Arthur Gilbert, the Second
District rejected a similar argument. We agree with the analysis in
Cervantes and adopt it here:
      “The first step in an equal protection analysis is to determine whether
the defendant is similarly situated with those who are entitled to the
statutory benefit. [Citation.] Cervantes was convicted of voluntary
manslaughter, a different crime from murder, which carries a different
punishment. Normally ‘offenders who commit different crimes are not
similarly situated’ for equal protection purposes. [Citation.] ‘[O]nly those
persons who are similarly situated are protected from invidiously disparate
treatment.’ [Citation.] [¶] . . .[¶]
      “When the Legislature reforms one area of the law, it is not required to
reform other areas of the law. (Kasler v. Lockyer (2000) 23 Cal. App. 4th 472,
488.) It may elect to make reforms ‘ “ ‘one step at a time, addressing itself to
the phase of the problem which seems most acute to the legislative mind.’ ” ’
(Ibid.) Here the legislative focus was centered on the unfairness of the felony
murder rule. The Legislature could rationally decide to change the law in


                                       12
this area and not be currently concerned with crimes not involved with that
rule. (Ibid.) It also could reasonably decide that the punishment for
voluntary manslaughter was appropriate, but the punishment for murder
based on the felony murder rule could be excessive and reform was needed
only there. (Williams v. Illinois (1970) 399 U.S. 235, 241 [‘A State has wide
latitude in fixing the punishment for state crimes’].) Legislators in making
this choice could also consider a variety of other factors including the number
of prisoners subject to the change and its impact on the ‘administration of
justice.’ [Citation.]
      “The decision not to include manslaughter in section 1170.95 falls
within the Legislature’s ‘line-drawing’ authority as a rational choice that is
not constitutionally prohibited. (People v. Chatman (2018) 4 Cal. 5th 277,
283.) ‘[T]he Legislature is afforded considerable latitude in defining and
setting the consequences of criminal offenses.’ (Johnson v. Department of
Justice (2015) 60 Cal. 4th 871, 887.) A classification is not arbitrary or
irrational simply because it is ‘underinclusive.’ (Ibid.) ‘A criminal defendant
has no vested interest “ ‘in a specific term of imprisonment or in the
designation [of] a particular crime [he or she] receives.’ ” ’ (People v. Turnage
(2012) 55 Cal. 4th 62, 74.) ‘Courts routinely decline to intrude upon the
“broad discretion” such policy judgments entail.’ (Ibid.)” (Cervantes, supra,
44 Cal.App.5th at pp. 888-889.)
      In Sanchez, the court likewise addressed an equal protection challenge
to section 1170.95 as it has been interpreted, and agreed with the analysis in
Cervantes. (See Sanchez, supra, 48 Cal.App.5th at pp. 920-921.) The
Sanchez court also rejected an argument similar to one made by Paige here.
“We reject Sanchez’s assertion that the distinction [between persons
convicted of murder under a felony murder or natural and probable


                                       13
consequences doctrine and persons who were charged with murder under one
of those theories and pled to voluntary manslaughter] was not reasonable in
light of the Legislature’s intent to save money on the costs of incarceration.
Whether expanding section 1170.95 to include those who pled guilty to
voluntary manslaughter would result in more savings is irrelevant. That is
exactly the type of fiscal line-drawing and policymaking decision that the
Legislature is free to make. ([People v.] Rajanayagam [2012] 211 Cal.App.4th
[42,] 55-56.) It does not demonstrate that it was irrational to distinguish
between those convicted of murder by plea and those convicted of voluntary
manslaughter by plea.” (Id. at p. 921.)
      We agree with the Cervantes and Sanchez courts’ analyses and adopt
them here. Paige’s equal protection argument also is without merit.
                                DISPOSITION
      The ruling appealed from is affirmed.




                                       14
                   STEWART, J.




We concur.




KLINE, P.J.




RICHMAN, J.




              15
People v. Paige (A157494)
Trial Court:     Alameda County Superior Court
Trial Judge:     Hon. Morris D. Jacobson
Counsel:
Robert H. Derham, under appointment by the Court of Appeal, for Defendant
and Appellant.
Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Assistant Attorney General, Eric D.
Share and Alisha M. Carlile, Deputy Attorneys General, for Plaintiff and
Respondent.




                                    16